DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2021.

Information Disclosure Statement
The information disclosure statement filed 16 July 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication (see lined out portions) or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant independent claim 1 recites in step (b): “determining a measure of a relationship between matrix porosity sensitivity and matrix permeability sensitivity of the rock sample.”  The instant specification fails to provide adequate written description in regards to determining a measure of “relationship” between “matrix porosity sensitivity” and “matrix permeability sensitivity,” that is, some direct functional relationship, or a plot/graph having two axes, each axis being either “matrix porosity sensitivity” and “matrix permeability sensitivity” indicating a relationship between the two.   Furthermore, the modifying term “sensitivity” also fails to have adequate written description.  There is no disclosure of how a “sensitivity” is evaluated and/or measured, that is, levels/amounts of “sensitivity” being quantified and/or qualified in regards to the matrix porosity and/or permeability.   A similar 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claim 1 recites in step (f): “the core plug rock sample.”  This renders the claim indefinite, for it appears to be further limiting the “joined split plug,” that has been subjected to a shear fracture, and not the “core plug rock sample.”  The same argument is made in regards to instant dependent claim 7 which states “core plug rock sample” in step (d) and not the “jointed split plug.”  All other claims are similarly rejected due to their dependency.
Claim 1 recites the limitations “the formation rock,” “the fracture porosity” and “the fracture permeability.”  There is insufficient antecedent basis for these limitations in the claim.
Claims 1, 2 and 7 all employ the term “sensitivity” in regards to porosity and/or permeability, either prior to fracturing the core plug rock sample, or after fracturing the core plug rock sample, however, the term “sensitivity” is a relative term, and is not defined by the claims or the instant specification, in regards to the aforementioned petrophysical properties of permeability and/or porosity.  
The Examiner strongly suggests the Applicant amend the instant claims to provide proper antecedent basis for all the claimed limitations employing the proper claim limitations consistently to ensure definiteness of the claimed invention.

Conclusion
None of the prior art of record appear to disclose and/or teach all of the recited elements and/or method steps recited in the instant claimed invention, however, the Examiner could not perform a complete and thorough search and examination of the claimed invention due to the presence of the rejections under 35 U.S.C. 112.   Once the instant claims are amended to correct/obviate the rejections made by the Examiner under 35 U.S.C. 112, another search and comparison of the prior art will be conducted, potentially resulting in a Final Rejection under the prior art.  The closest prior art reference is Applicant’s cited U.S. 2017/02075970 to Crawford et al., which discloses many of the recited elements and method steps of the instant invention (see International Search Report and Written Opinion cited by the Applicant and submitted on 03 December 2020.  However, Crawford et al. do not specifically disclose the order of the claimed method steps and associated method step/processes specifically in regards to prior splitting the core plug rock sample and afterwards. 
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner, especially prior art references discussing computer tomography of core plug rock samples prior to fracturing and afterwards to determine density distributions (i.e. U.S. 2016/0187509 to Boot et al. and U.S. 2015/0331145 to Grachev et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861